At a former day of this term an opinion was handed down reversing and remanding this cause, but upon a fuller consideration of the matters involved, the court, on its own motion, ordered the mandate not to issue, and we have decided to withdraw the original opinion, as we have arrived at the conclusion that the judgment of the District Court should be affirmed. Presiding Judge Davidson adheres to the original opinion rendered herein, but as the same questions are involved as in the companion case of Chas. Hodges et al. v. State, this day decided, on the authority of that case this case is affirmed.
The judgment nisi reciting "That Jim Cornwall, as principal, with appellants as sureties, did on the 27th day of June, 1912, enter into a bond payable to the State of Texas, in the penal sum of one thousand dollars, conditioned that the defendant, as principal, should well and truly make his personal appearance before the Honorable Criminal District Court No. 2, of Dallas County, Texas, at the courthouse of said county, in the City of Dallas, on the ________ day of _______, 191__, *Page 637 
and there remain from day to day and term to term of said court, until discharged by due course of law, then and there to answer the State of Texas upon a charge by indictment therein filed, accusing him of the offense of keeping and being interested in keeping certain premises and buildings for the purpose of being used for gaming," etc., it is contended that the judgment is fatally defective because the date of appearance of defendant is not recited in the judgment nisi. This is not a requisite of either the judgment nisi nor the citation on forfeited bail bond. Arts. 489, 490 and 491.
"On the ____ day of _________, 191__" is not stating an impossible date, but is equivalent to and in fact is stating no date, therefore, there is no variance between the date of appearance as stated in the bond, and as stated in the judgment nisi. The bond correctly states the date of appearance of defendant, as it is required to do so, and the fact that the judgment nisi states no date of appearance does not create a variance, as the judgment nisi is not required to state the date of appearance, but is only required to state the date of thebond. Art. 491, Code of Criminal Procedure.
It is not required by the Code that the judgment nisi shall define the offense with that definiteness that is required in an indictment or bail bond. There are but seven requisites of a citation in a forfeited case, and they are as follows: 1. It shall run in the name of the State of Texas. 2. It shall be directed to the sheriff or any constable of the county where the surety resides or is found. 3. It shall state the name of the principal in such recognizance or bail bond, and the name of the sureties. 4. It shall state the date of such bail bond or recognizance, and the offense with which the principal is charged. 5. It shall state that such recognizance or bail bond has been declared forfeited, naming the court before which the forfeiture was taken, the time when taken, and the amount for which it was taken against each party thereto. 6. It shall notify the party to appear at the next term of court and show cause why the forfeiture should not be made final. 7. It shall be signed officially and attested officially by the court or clerk issuing the same.
Each and every one of these requisites are fully complied with in the judgment nisi entered herein and the citation issued thereon, and this court has no authority to add other requisites thereto, nor is there any need or necessity for so doing.
The fact that the bond states that appellant stands charged with a "felony," and the judgment nisi and citation recite that he was by indictment "accused of the offense of keeping and being interested in keeping certain premises and buildings for the purpose of being used for gaming," would create no variance. A keeper of a gambling house is guilty of a felony in this State, and, as before stated, it is not required that the citation nor judgment nisi state the offense with that definiteness that is required in a bail bond or indictment. Our laws require that after forfeiture the case shall be docketed on the civil docket and shall be governed by the same rules governing other civil actions. (Art. *Page 638 
497, Code of Criminal Procedure.) And the definiteness required in a citation in a civil action is only that the cause of action be stated with sufficient definiteness as to apprise the defendants of the nature of the demand. (Art. 1852, Rev. Civ. Stats.)
Judgment nisi was taken against the principal in the bond, and citation was issued for him when it was issued for the sureties, but when the cause of action was called for trial, the cause was dismissed as to the principal, and trial had and judgment obtained against the sureties alone. This presents no error, as the bail bond is a several obligation. Gay v. State, 20 Tex. 504
[20 Tex. 504]; General Bonding  Casualty Ins. Co. v. State, and authorities there cited, this day decided.
For the reasons above stated the judgment heretofore entered herein is set aside, the opinion withdrawn, and the judgment is affirmed.
Affirmed.